         20-10253-tmd Doc#12 Filed 03/09/20 Entered 03/09/20 16:41:28 Main Document Pg 1 of 2


      Fill in this information to identify the case:

      Debtor name WC 320 Congress, LLC

      United States Bankruptcy Court for the: Western                  District of Texas
                                                                                  (State)
                                                                                                                                               Check if this is an
      Case number (If known):    20-10253-tmd
                                                                                                                                                  amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete              Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code        email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional          unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if    Deduction for       Unsecured
                                                                                                                       partially          value of            claim
                                                                                                                       secured            collateral or
                                                                                                                                          setoff

1    Austin Deep Tissue Center, Inc.          Jess Price                                               C, U, D                                              Unknown
     320 Congress Ave., Suite A2              jprice@austindeep.com
     Austin, TX 78701                         512-476-5226




2    Austin Deep Tissue Center, Inc.          Jess Price                         Security Deposit                                                           $11,993.95
     320 Congress Ave., Suite A2              jprice@austindeep.com
     Austin, TX 78701                         512-476-5226




3    Chatham Hedging Advisors                                                                          C, U, D                                              Unknown
     235 Whitehorse Lane
     Kennett Square, PA 19348



4    City of Austin                                                                                                                                         $359.82
     P.O. Box 2267
     Austin, TX 78783-2267



5    Jos. A. Bank Clothiers, Inc.             LeaseAdministration@josabank.com                         C, U, D                                              Unknown
     320 Congress Ave., Suite A1
     Austin, TX 78701


6    Wells Fargo Bank, N.A. – Bank Fees                                                                C, U, D                                              Unknown
     401 South Tryon Street, 8th Floor
     MAC D1050-084
     Charlotte, NC 28202-4200




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                       page 1
         20-10253-tmd Doc#12 Filed 03/09/20 Entered 03/09/20 16:41:28 Main Document Pg 2 of 2

                                                                                              Case number (if known) 20-10253-tmd
    Debtor        WC 320 Congress, LLC
                 Name




     Name of creditor and complete            Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code      email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional          unliquidated,   total claim amount and deduction for value of
                                                                            services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

7    Wells Fargo Bank, N.A. – Loan Servicer                                                       C, U, D                                              Unknown
     401 South Tryon Street, 8th Floor
     MAC D1050-084
     Charlotte, NC 28202-4200

     Westlake Industries, LLC
8    11500 Metric Blvd                                                                            C, U, D                                              Unknown
     Austin, TX 78758



9




10




11




12




13




14




15




16




17




18




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
